DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are pending in this application.

Claim Interpretation
The examiner notes that the computer readable storage device of claim 17 is being interpreted as non-transitory in light of that statement in paragraph 0055. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-20 are directed to a system, method, or product, which are/is one of the statutory categories of invention.  (Step 1: NO, however for the purpose of compact prosecution, the examiner assumes that the computer readable medium rejections for claims 17-20 would be corrected.)
The Examiner has identified independent method claim 12 as the claim that represents the claimed invention for analysis and is similar to independent system claim 1 and product claim 17.  Claim 12 recites the limitations of method of calculating and displaying accuracy scores.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Receiving estimate fees and payments, generating matches between estimate fees and payments, determining an accuracy score for each based on the estimate model used, determined the total score for each payer, displaying payers in colors and sizes, updating the display when the data changes – specifically, the claim recites 
“receive a plurality of estimates for services rendered by a service provider
and a plurality of remittances for adjudication of claims for the services rendered

plurality of payers…
generate matches between estimates and remittances associated
with a given payer, wherein each of the estimates comprising a plurality of
elements…
determine an accuracy score for each of the plurality of
elements associated with each of the estimates based at least in part on an
estimate model associated with the service provider…
determine a total accuracy score based… the given payer
generate a user interface element comprising a payer…comprising… a color… a size…  based at least in part on a number of estimates… 
automatically update based… on a… change in accuracy scores”,  recites a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The “user interface element”, and “a payer breakout user interface component,”  in claim 12; the additional technical element of “processing device”, and “computer readable data storage device”, in claim 1;  the additional technical Step 2A-Prong 1: YES. The claims recite an abstract idea)
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: a computer such as a processing device and a processing unit; a communication device such as user interface element; and a storage unit such computer readable data storage device.  The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claims 1, 12, 14, and 17 are directed to an abstract idea Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, claims 1, 12, 14, and 17 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims further define the abstract idea that is present in their respective independent claims 1, 12, 14, and 17 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to 1-20 are not patent-eligible.
	
	
Response to Arguments
Applicant's arguments filed 11/17/21 have been fully considered but they are not persuasive. 
In response to applicant's argument that: 
“The Claims Do Not Recite a Method of Organizing Human Activity and Mental Processes… (recited the claim language)… cannot reasonably be categorized as methods of organizing human activity since they do not describe fundamental economic principles or practices, commercial or legal interactions, or managing personal behavior or relationships or interactions between people,”
the examiner respectfully disagrees.   All the cited language form the claim are mere steps in calculating the accuracy of an estimate by looking at the source of the calculation (e.g. the model/software used in the calculation).  As stated above, the claim recited “receiving estimate fees and payments, generating matches between estimate fees and payments, determining an accuracy score for 

In response to applicant's argument that: 
“The Claims Integrate the Alleged Abstract Idea into a Practical Application… Prong One of the test determines that Claim 1 does not recite a judicial exception”
the examiner respectfully disagrees.   The examiner directs the applicant’s attention to the new analysis of the 101 rejection above, which gives a more methodical approach.

In response to applicant's argument that: 
“amended Claim 1 recites in part… (recited the claim language)… integrate the alleged abstract idea into a practical application,”
the examiner respectfully disagrees.  First the examiner directs the applicant’s attention to the new analysis of the 101 rejections above, which address the practical application arguments.  Second, a careful reading of the 

In response to applicant's argument that: 
“claims recite "significantly more" because the claims set forth non-generic functions,”
the examiner respectfully disagrees.  The examiner directs the applicant’s attention to the new analysis of the 101 rejections above, which address the significantly more arguments.  

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK GAW whose telephone number is (571)270-0268.  The examiner can normally be reached on Mon-Fri 8:30AM-5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Anderson can be reached on 571 270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
	
/MARK GAW/
Examiner, Art Unit 3698

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698